No. 04-97-00313-CR

Hiram MILES,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CR-0010
Honorable Sharon MacRae, Judge Presiding

Opinion by:	Karen Angelini, Justice


Sitting:	Tom Rickhoff, Justice 

		Paul W. Green, Justice 

		Karen Angelini, Justice 


Delivered and Filed:  March 3, 1999


AFFIRMED

	Hiram Miles was convicted by jury of murder and sentenced to life imprisonment.  Miles'
court-appointed attorney has filed a brief in which he raises two arguable points of error, but
nonetheless concludes that this appeal is frivolous and without merit.  Anders v. California, 386 U.S.
738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief meets the
requirements of Anders.  Counsel has provided Miles with a copy of the brief and advised him of
his right to review the record and file a pro se brief.  Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.--San Antonio 1997, no pet.). Miles has not filed a brief.

	After reviewing the record and counsel's brief, we agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed, and counsel's motion to withdraw is
granted.  Nichols, 954 S.W.2d at 86.


							Karen Angelini, Justice

DO NOT PUBLISH
Return to
Fourth Court of Appeals